ROBINSON, J.
1. Section 1935, General Code, which requires the building inspection department of *424municipalities having a regularly organized buildng inspection department to approve the plans for the erection of a public school building, is a state police regulation, and the power of the General Assembly to enact such legislation is in no sense abridged by the provisions of Section 3, Article XVIII of the Constitution of Ohio.
2. The General Assembly of the state having enacted a general law requiring the building inspection departments of municipalities having a regularly organized building inspection department to approve plans for the construction of public school buildings erected within such municipalities, a municipality is without power to thwiart the operation of such general law by the enactment of an ordinance requiring the payment of a fee as a condition precedent to compliance therewith.
Judgment affirmed.
Marshall, C. J., Jones, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.